—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered March 4, 1999, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s challenge to the court’s reasonable doubt charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that although “[t]he preferred phrasing to convey the concept and degree of reasonable doubt is illustrated in the Pattern Criminal Jury Instructions” (People v Cubino, 88 NY2d 998, 1000), the charge as a whole conveyed the proper standards (id.).
Defendant’s constitutional challenge to the procedure under *205which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US 899). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Rosenberger and Marlow, JJ.